             CASE 0:20-cv-01567-PAM-BRT Doc. 45 Filed 06/03/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MINNESOTA

     JOHN E. JAUNICH, individually and on
     behalf of all others similarly situated,
                                                        Case No. 20-1567 (PAM/BRT)
                    Plaintiff,
                                                        STIPULATION RE MODIFICATION
            v.                                          OF CLASS CERTIFICATION
                                                        BRIEFING SCHEDULE
     STATE FARM LIFE INSURANCE
     COMPANY,

                    Defendant.


           The parties hereby stipulate that the Court should modify the Amended Scheduling

    Order (Dkt. 37) to (1) extend the date by which State Farm Life Insurance Company must

    file its response brief to a motion for class certification (including class certification expert

    disclosures) by 10 days, from July 16, 2021 to July 26, 2021; (2) extend the date by which

    Plaintiff must file his reply brief in support of his motion for class certification (including

    class rebuttal certification expert disclosure) commensurately by 10 days, from August 26,

    2021, if State Farm’s requested 10-day extension is granted, to September 7, 2021; and (3)

    continue the hearing on the motion for class certification from August 26, 2021 to

    September 21, 2021 (or to a time shortly thereafter convenient for the Court).1

           Per Local Rule 16.3, good cause exists for the proposed modification. Specifically,

    the Fourth of July holiday, and attendant travel plans of witnesses and counsel, present


1
     Although the Parties seek to extend the briefing schedule by 20 days, they seek to move
    the hearing back by 26 days to ensure compliance with the Court’s Order on Dispositive
    Motions (Dkt. 15), which requires reply briefs to be filed 14 days prior to the scheduled
    hearing.

                                                    1
        CASE 0:20-cv-01567-PAM-BRT Doc. 45 Filed 06/03/21 Page 2 of 3




scheduling challenges that will make it difficult for State Farm to meet the current

deadlines. Counsel have conferred cooperatively on this and agreed to the slight

modification of the scheduled set forth herein. No deadlines, except for those referenced in

this stipulation, will be impacted by this stipulated modification.

       IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.


Dated: June 3, 2021         Respectfully submitted,

                                    LOCKRIDGE GRINDAL NAUEN P.L.L.P.

                                    /s/Karen Hanson Riebel
                                    Karen Hanson Riebel (MN # 0219770)
                                    Maureen Kane Berg (MN #033344X)
                                    100 Washington Avenue South
                                    Suite 2200
                                    Minneapolis, MN 55418
                                    Telephone: (612) 339-6900
                                    Facsimile: (612) 339-0981
                                    khriebel@locklaw.com
                                    mkberg@locklaw.com

                                    Local Counsel for Plaintiff John E. Jaunich

                                    MILLER SCHIRGER LLC

                                    /s/ Joseph M. Feierabend
                                    John J. Schirger, MO # 60583 (pro hac vice)
                                    Matthew W. Lytle, MO #59145 (pro hac vice)
                                    Joseph M. Feierabend, MO #62563 (pro hac vice)
                                    4520 Main Street, Suite 1570
                                    Kansas City, MO 64111
                                    Telephone: (816) 561-6500
                                    Facsimile: (816) 561-6501
                                    jschirger@millerschirger.com
                                    mlytle@millerschirger.com
                                    jfeierabend@millerschirger.com




                                          2
CASE 0:20-cv-01567-PAM-BRT Doc. 45 Filed 06/03/21 Page 3 of 3




                      STUEVE SIEGEL HANSON LLP
                      Norman E. Siegel, MO # 37682 (pro hac vice)
                      Ethan Lange, MO # 67857 (pro hac vice)
                      Lindsay Todd Perkins, MO # 60004 (pro hac vice)
                      460 Nichols Road, Suite 200
                      Kansas City, Missouri 64112
                      Telephone: 816-714-7100
                      Facsimile: 816-714-7101
                      siegel@stuevesiegel.com
                      lange@stuevesiegel.com
                      perkins@stuevesiegel.com

                      MORGAN & MORGAN
                      John Yanchunis FL # 324681 (pro hac vice)
                      201 N Franklin Street, 7th Floor
                      Tampa, Florida 33602
                      Telephone: 813-275-5272
                      Facsimile: 813-222-4736
                      JYanchunis@ForThePeople.com

                      Attorneys for Plaintiff John E. Jaunich

                      _/s/ Todd A. Noteboom ________________________
                      Todd A. Noteboom (#0240047)
                      Attorney for Defendant
                      STINSON LLP
                      50 South Sixth Street, Suite 2600
                      Minneapolis, MN 55402
                      Telephone: 612.335.1894
                      Facsimile: 612.335.1657
                      E-mail: todd.noteboom@stinson.com

                      Jeremy A. Root
                      Admitted pro hac vice
                      Attorney for Defendant
                      STINSON LLP
                      230 W. McCarty Street
                      Jefferson City, MO 65101
                      Telephone: 573.556.3609
                      Facsimile: 573.556.3635
                      Email: jeremy.root@stinson.com




                           3
